Citation Nr: 0714622	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  94-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bronchitis.  

(The issue of entitlement to an increased rating for a 
bilateral hearing loss disability is addressed in a separate 
decision.)


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active duty for training from August 1958 to 
February 1959, and active duty from November 1960 to July 
1965.

The issue of entitlement to service connection for bronchitis 
was before the Board in October 1996.  At that time, the 
Board remanded the issue of service connection for bronchitis 
to the RO for further development.   After a review of the 
record, the Board concludes that further development of this 
issue is warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bronchitis, 
indicating that he was treated for upper respiratory 
infections during service which were a precursor of his 
current bronchitis. The veteran has also advanced a theory of 
entitlement that his bronchitis is related to exposure to 
mustard gas.
 
As noted in the prior remand, the veteran has bronchitis and 
the regulatory criteria provide a presumption of a 
relationship between mustard gas exposure and subsequently 
developing chronic bronchitis.  See 38 C.F.R. § 3.316.  There 
remains the question of whether the veteran was, in fact, 
exposed to mustard gas. In this regard, the Board notes that 
a January 1995 Department of the Army letter indicated that 
while the veteran's exposure to mustard gas could not be 
verified by them, such verification might be provided by the 
United States Army Chemical and Biological Defense Agency.  
The address of the agency was provided, but no further action 
was taken by the RO to obtain these records.
 
In light of the foregoing, the Board remanded the case in 
October 1996 for further development.  The requested 
development has not been completed.  Where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Thus, further Remand is required to ensure 
compliance with the prior Remand.  

In addition to the foregoing, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  The VCAA and the 
implementing regulations are applicable to this claim.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The record does not show that the RO has complied with the 
notice requirements of the VCAA.  In particular, the record 
does not show that the veteran has been notified of the 
information and evidence necessary to substantiate his claim 
and what portion of the evidence was to be provided by him 
and what portion of the evidence VA would obtain.  Also, the 
evidence does not reflect that the veteran was requested to 
provide any evidence in his possession that pertains to his 
claim.  Accordingly, on remand, the RO should ensure 
compliance with the VCAA and its implementing regulations. 

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession, and should submit or identify 
any outstanding records pertaining to 
treatment or evaluation of his 
bronchitis.  

2.  The RO or the AMC should then attempt 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to provide the outstanding evidence.

3.  The RO or the AMC should obtain 
verification of the veteran's exposure to 
mustard gas from the Commander, United 
States Army Chemical and Biological 
Defense Agency, ATTN: AMSCB-CIH (Mr. 
Smart) Aberdeen Proving Ground, Maryland 
21010-5423.

4.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



